Case 1:18-Cr-10307-I\/|LW Document 49-2 Filed 04/19/19 Page 1 of 2

lan DeJong
1310 Mann Rd.
Crittenden, Ky 41030
March 25, 2019
The Honorable l\/lark L. Wolf
John Joseph l\/loak|ey UtS. Courthouse
One Courthouse Way
Boston, Ma 02210

RE: Daren DeJong
Dear Judge Wolf,

l, lan DeJong write to you on behalf of my father Daren DeJong. During the past
29 years l will be able to provide some insight of who my father is in a family setting and
professional setting

l have had the distinct pleasure of being able to call Daren my Father. lVly Father
can be described as patient, detailed, knowledgeable with endless information,
including on various subjects ( aka useless information), and funny with a endless
sense of humor_ Some memories include riding to the gym with my Father while he was
singing songs on the radio even when the words were forgotten He would always play
games with my brother Nathan and l, such as hide and go seek to board games His
wealth of knowledge was provided at the gym teaching the basics of working out and
staying healthy His attention to detail carried on to taking care of the house and
keeping the lawn and vehicles in the utmost condition He taught me how to fish, hunt,
split firewood, detail vehicles and landscape around the house among a few to name.
He taught me how to talk to people and treat everyone with respect regardless of their
background /economic status_ Beside all those memories a deeper message was
delivered They were the building blocks! foundation on how to become a responsible
adult, and how to provide for yourself and others.

Spending time with the family was always at the top of my Fathers list. VVhile
growing up, every summer a family vacation to Cape Cod for a week would take place
He would teach my brother Nathan and l how to catch blue crabs, spider crabs and
horseshoe crabs. He would spend time building sand castles with us. in December of
1997 he and my mother Kristin surprised us with a trip to Walt Disney world. They
extended the invite to my grandparents knowing this would be their last chance of a
vacation like this. lVly grandfather Albert Costa who was in a wheelchair joined Despite

Case 1:18-cr-10307-I\/|LW Document 49-2 Filed 04/19/19 Page 2 of 2

Albert’s Handicap, my Father made sure to provide and push my Grandfather around all
the different Disney parks so they could enjoy vacation with their Grandchildren. lVly
father had no shortage of drive to provide for others which had no boundaries,
extending beyond family to friends and the general public.

l remember my Father volunteering his time at the annual softball tournament for
the Easter Sea|s raising money alongside other Troopers. He also Volunteered to coach
Flag football for Uxbridge lVliddle School one year alongside .lody Dwight, a retired
Uxbridge Detective. l remember my teammates looking up to my Father, asking
questions as without hesitation he provided his wealth of knowledge about the sport_

Senior year of high school l had the privilege to attend hunting camp in northern
l\/laine along side my Grandfather, Father and various friends The week provided a
great bonding and learning experience l got to share with my Father. A tradition which
my Father himself has been participating in since he was a senior in high school. His
goofy attitude and singing to songs has been unchanged throughout the years.

As the years passed l pursued a career in Law Enforcement for the Uxbridge
Police Department. During that time l have encountered other Officer’s in surrounding
towns and Troopers who know my father. Everyone speaks highly of my Father about
his dedication to the job and the public. His cruiser and uniform were always kept in
pristine condition, his professionalism and dedication to the Commonwea|th and the
residents has remained throughout his 30 plus years of public service. His work ethic is
nothing short of amazing which he received from his Father Gordon De.long.

l hope this letter is taken in consideration during sentencing in the court. lVly
Father is nothing short of amazing despite the recent events which have taken place
He still remains a friend, father, husband, brother and great Trooper to all those who
surround him_ He may be a little older a little wiser, but the stone at which he Was
carved from remains the same.

Sincerely,

/cl¢…

lan DeJong

